Name: 94/267/Euratom: Commission Decision of 21 March 1994 concerning the conclusion of Protocol 2 to the Agreement among the European Atomic Energy Community, the Government of Japan, the Government of the Russian Federation, and the Government of the United States of America on cooperation in the engineering design activities for the International Thermonuclear Experimental Reactor (ITER), by the Commission for and on behalf of the Community
 Type: Decision
 Subject Matter: world organisations;  electrical and nuclear industries;  international affairs;  European construction
 Date Published: 1994-05-05

 Avis juridique important|31994D026794/267/Euratom: Commission Decision of 21 March 1994 concerning the conclusion of Protocol 2 to the Agreement among the European Atomic Energy Community, the Government of Japan, the Government of the Russian Federation, and the Government of the United States of America on cooperation in the engineering design activities for the International Thermonuclear Experimental Reactor (ITER), by the Commission for and on behalf of the Community Official Journal L 114 , 05/05/1994 P. 0025 - 0025 Finnish special edition: Chapter 11 Volume 30 P. 0004 Swedish special edition: Chapter 11 Volume 30 P. 0004 COMMISSION DECISION of 21 March 1994 concerning the conclusion of Protocol 2 to the Agreement among the European Atomic Energy Community, the Government of Japan, the Government of the Russian Federation, and the Government of the United States of America on cooperation in the engineering design activities for the International Thermonuclear Experimental Reactor (ITER), by the Commission for and on behalf of the Community (94/267/Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Whereas the Council, in its Decision of 21 March 1994 approved the conclusion of Protocol 2 to the Agreement among the European Atomic Energy Community, the Government of Japan, the Government of the Russian Federation, and the Government of the United States of America on cooperation in the engineering design activities for the International Thermonuclear Experimental Reactor (ITER), HAS DECIDED AS FOLLOWS: Article 1 Protocol 2 to the Agreement among the European Atomic Energy Community, the Government of Japan, the Government of the Russian Federation, and the Government of the United States of America on cooperation in the engineering design activities for the International Thermonuclear Experimental Reactor (ITER) is hereby concluded on behalf of the Community. The text of Protocol 2, together with the negotiators' shared views, is appended to this Decision. Article 2 The Member of the Commission responsible for science, research and development or his designated representative is authorized to sign Protocol 2 for the purpose of binding the European Atomic Energy Community. Done at Brussels, 21 March 1994. For the Commission The President Jacques DELORS